— Order unanimously reversed on the law with costs, motion granted and complaint dismissed. Memorandum: Supreme Court abused its discretion in denying defendant Black’s motion to dismiss plaintiff’s complaint for lack of prosecution pursuant to CPLR 3216. In opposition to Black’s motion to dismiss, plaintiff failed to show that she has a meritorious cause of action. She submitted an attorney’s affidavit containing only conclusory allegations and that affidavit was insufficient to meet her burden (see, CPLR 3216 [e]; Mason v Simmons, 139 AD2d 880, 881; Charlotte *578Lake Riv. Assocs. v American Ins. Co., 130 AD2d 947, lv denied 70 NY2d 605; see also, Marro v Bowler, 170 AD2d 947). (Appeal from Order of Supreme Court, Allegany County, Feeman, Jr., J. — Dismiss Complaint.) Present — Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.